RICE, J.
This is an action to rescind a certain contract of sale of the goods and business comprising what was known as the Needlecraft Shop. Appellants allege that they were induced to enter into the contract by reason of certain false *98and fraudulent representations on the part of respondent C. L. Haworth and his intestate.
Appellants specify as error the failure of the court to find upon, all the material issues presented by the pleadings. The findings of the court are defective, in-that they consist largely of inferences and conclusions of fact rather than specific findings of fact. Findings of fact are to be liberally construed in support of the judgment, especially in the absence of request made to the trial court to make its findings more definite and certain. (Donaldson v. Donaldson, 31 Ida. 180, 170 Pac. 94; Fouch v. Bates, 18 Ida. 374, 110 Pac. 265.) After carefully examining the findings in this case, we conclude that they meet the material issues presented by the pleadings and are sufficient to sustain the judgment.
The principal contention of appellants is thus stated in their brief: “That the evidence is insufficient to sustain the findings and judgment of the court; and affirmatively shows, on the other hand, that the findings and judgment should be in favor of plaintiffs.”
Upon these questions the evidence has been examined and found to be sufficient to justify the findings of the trial court. We do not think any good purpose would be served by setting forth an analysis of the evidence in this case. Fraud is not presumed, and an allegation thereof must be sustained by evidence reasonably clear and convincing.
The judgment is affirmed. Costs awarded to respondents.
■Morgan, C. J., and Budge, J., concur.